DETAILED ACTION
This action is responsive to claims filed 26 June 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 26 June 2020 and 15 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSes are being considered by the examiner.
Response to Amendment
Claims 1-14 were originally filed 26 June 2020.
Claims 15 and 16 were added by preliminary amendment filed 26 June 2020.
Claims 1-16 remain pending for examination.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1 and 8. Specifically, the prior art of record fails to disclose back-off operation on a second carrier for sidelink as based on whether a user equipment (UE) receives reception data through a first carrier in ordered combination with all the other features of at least any one of the independent claims.
Though cited as an “X-reference” in an International Search Report and Written Opinion for related International Application No. PCT/KR2018/016896, Lee et al. (WO 2017-150956 A1, 
Noh et al. (US 11,019,663, hereinafter Noh) was found to be the closest prior art to the claimed invention. Noh, at Fig. 19 and associated description, discloses a backoff process on a component carrier wherein backoff is determined according to another component carrier being busy. However, like the other prior art of record, Noh does not specifically disclose the component carrier as associated with sidelink. Other prior art of record, including those listed below as pertinent but not relied upon, also neither explicitly discloses or implies a backoff process for a sidelink carrier determined by activity on another carrier, nor provide any reason why one having ordinary skill in the art would have found it obvious to modify any other prior art of record in order to arrive at the claimed invention.
Thus, at least independent claims 1 and 8 are allowed over the prior art of record. Dependent claims 2-7 and 8-16 are likewise allowed for at least the same reasons, because they depend on claims 1 or 8. Therefore, claims 1-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noh et al. (US 11,019,663) is pertinent for the reasons provided above;
Noh et al. (US 11,064,364) – Figs. 15-28 and associated description disclose various backoff processes for component carriers; and
Lee et al. (WO 2016/068563) – Fig. 12 and associated description disclose another backoff process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thomas R Cairns/Primary Examiner, Art Unit 2468